308 F.2d 673
Norman DODD and Aaron M. Sargent, Trustees under JointVenture Agreement of Pioche Mines Consolidated,Inc., Appellants,v.PIOCHE MINES CONSOLIDATED, INC., Helen Dolman, Shareholdersof said Corporation, and Fidelity-PhiladelphiaTrust Company, Appellees.
No. 17519.
United States Court of Appeals Ninth Circuit.
Sept. 24, 1962.

Ernest S. Brown and Jack I. McAuliffe, Reno, Nev., for appellant.
T. David Horton, Francis T. Cornish, Berkely, Cal., Roscoe H. Wilkes, Pioche, Nev., and Harold M. Morse, Las Vegas, Nev., for appellee Pioche Mines Consolidated, Inc.
Sullivan, Roche, Johnson & Farraher, San Francisco, Cla., and Alvin N. Wartman, Las Vegas, Nev., for appellee Helen Dolman.
William J. Forman, Reno, Nev., George H. Johnston and Willard P. Norberg, San Francisco, Cal., Woodburn, Forman, Wedge, Blakey & Folsom, Reno, Nev., Morgan, Lewis & Bockius, Philadelphia, Pa., and Ackerman, Johnston, Johnston & Mathews, San Francisco, Cal., for appellee Fidelity-Philadelphia Trust Co.
Before HAMLEY and DUNIWAY, Circuit Judges, and TAYLOR, District Judge.
PER CURIAM.


1
Appellants Norman Dodd and Aaron M. Sargent, two of three trustees named in a joint venture agreement with Appellee Pioche Mines Consolidated, Inc., have appealed to this Court from an Order of the trial court denying their motion to be substituted as counterclaimants in this litigation.


2
In reaching our decision here we are assuming, without deciding, that the order denying the motion for substitution is appealable.


3
The substitution or joinder of Appellants as counterclaimants rested in the discretion of the district court and was not mandatory.  Rule 25(c), Federal Rules of Civil Procedure, 28 U.S.C.A.; Virginia Land Co. v. Miami Shipbuilding Corp., 201 F.2d 506 (5th Cir.1953); Sun-Maid Raisin Growers of California v. California Packing Corporation, 273 F.2d 282 (9th Cir.1959).


4
On an examination of the record we are satisfied that the district court did not abuse its discretion in denying the motion of Appellants.


5
Affirmed.